Consolidated Financial Statements of CGI GROUP INC. For the three and six months ended March 31, 2008 and 2007 (unaudited) CGI GROUP INC. Consolidated Statements of Earnings For the three and six months ended March 31 (in thousands of Canadian dollars, except share data) (unaudited) Three months ended March 31 Six months ended March 31 2008 2007 2008 2007 $ Revenue 949,138 951,342 1,863,800 1,855,402 Operating expenses Costs of services, selling and administrative 799,814 805,519 1,567,717 1,569,557 Amortization (Note 7) 41,519 43,783 81,791 84,116 Restructuring costs related to specific items - - - 23,010 Interest on long-term debt 7,166 11,626 14,493 24,113 Other income (1,801) (2,266) (4,254) (4,503) Interest charges 1,901 296 2,996 604 Non-controlling interest, net of income taxes 185 - 339 - 848,784 858,958 1,663,082 1,696,897 Earnings before income taxes 100,354 92,384 200,718 158,505 Income taxes 31,569 29,673 59,345 52,113 Net earnings 68,785 62,711 141,373 106,392 Basic earnings per share (Note 5c) 0.21 0.19 0.44 0.32 Diluted earnings per share (Note 5c) 0.21 0.19 0.43 0.32 Consolidated Statements of Comprehensive Income For the three and six months ended March 31 (in thousands of Canadian dollars) (unaudited) Three months ended March 31 Six months ended March 31 2008 2007 2008 2007 $ Net earnings 68,785 62,711 141,373 106,392 Other comprehensive income Net unrealized gains (losses) on translating financial statements of self-sustaining foreign operations 61,951 (11,881) 54,093 58,349 Net unrealized (losses) gains on translating long-term debt designated as a hedge of net investment in self-sustaining foreign operations - 2,381 (538) (7,219) Net unrealized gains on cash flow hedges 683 - 402 - Other comprehensive income (loss) before income taxes 62,634 (9,500) 53,957 51,130 Income tax (expense) recovery on other comprehensive gain (loss) (768) (207) (490) 461 Other comprehensive income (loss) 61,866 (9,707) 53,467 51,591 Comprehensive income 130,651 53,004 194,840 157,983 Page 2 of 19 CGI GROUP INC. Consolidated Statements of Retained Earnings For the three and six months ended March 31 (in thousands of Canadian dollars) (unaudited) Three months ended March 31 Six months ended March 31 2008 2007 2008 2007 $ Retained earnings, beginning of period 816,073 624,292 752,847 587,201 Net earnings 68,785 62,711 141,373 106,392 Excess of purchase price over carrying value of Class A subordinate shares acquired (Note 5a) (39,075) (18,614) (48,437) (25,204) Retained earnings, end of period 845,783 668,389 845,783 668,389 Page 3 of 19 CGI GROUP INC. Consolidated Balance Sheets (in thousands of Canadian dollars)(unaudited) As at March 31, 2008 As at September 30, 2007 $ $ Assets Current assets Cash and cash equivalents (Note 2) 82,002 88,879 Accounts receivable 445,435 478,980 Work in progress 214,738 191,055 Prepaid expenses and other current assets 68,227 67,720 Income taxes 2,820 4,849 Future income taxes 31,187 30,522 844,409 862,005 Capital assets 162,726 146,352 Contract costs 180,805 192,722 Finite-life intangibles and other long-term assets (Note 3) 455,227 455,711 Future income taxes 5,260 4,928 Goodwill 1,687,002 1,658,712 Total assets before funds held for clients 3,335,429 3,320,430 Funds held for clients 225,198 155,378 3,560,627 3,475,808 Liabilities Current liabilities Accounts payable and accrued liabilities 316,597 336,830 Accrued compensation 112,056 132,022 Deferred revenue 146,084 152,668 Income taxes 96,245 108,432 Future income taxes 15,756 24,404 Current portion of long-term debt (Note 4) 98,047 9,815 784,785 764,171 Future income taxes 192,421 202,718 Long-term debt (Note 4) 350,986 463,376 Accrued integration charges and other long-term liabilities 62,857 71,897 Total liabilities before clients’ funds obligations 1,391,049 1,502,162 Clients’ funds obligations 225,198 155,378 1,616,247 1,657,540 Shareholders’ equity Retained earnings 845,783 752,847 Accumulated other comprehensive loss (Note 8) (332,606) (386,073) 513,177 366,774 Capital stock (Note 5a) 1,349,589 1,369,029 Contributed surplus (Notes 5a and 5b) 81,614 82,465 1,944,380 1,818,268 3,560,627 3,475,808 Page 4 of 19 CGI GROUP INC. Consolidated Statements of Cash Flows For the three and six months ended March 31 (in thousands of Canadian dollars) (unaudited) Three months ended March 31 Six months ended March 31 2008 2007 2008 2007 $ Operating activities Net earnings 68,785 62,711 141,373 106,392 Adjustments for: Amortization (Note 7) 47,038 50,095 93,799 96,722 Future income taxes (11,514) (6,053) (23,361) (1,122) Foreign exchange loss 899 463 479 1,711 Stock-based compensation (Note 5b) 1,029 4,334 2,902 7,337 Non-controlling interest, net of income tax 185 - 339 - Net change in non-cash working capital items (62,018) 17,412 (51,034) 84,096 Cash provided by operating activities 44,404 128,962 164,497 295,136 Investing activities Business acquisitions (net of cash acquired) - (130) - (130) Purchase of capital assets (14,490) (7,941) (29,583) (16,108) Proceeds from disposal of capital assets - 277 - 277 Payment of contract costs (5,474) (6,366) (8,171) (9,577) Reimbursement of contract costs upon termination of a contract - - - 2,143 Additions to finite-life intangibles and other long-term assets (12,454) (20,169) (25,833) (39,481) Decrease in other long-term assets 973 165 1,208 338 Cash used in investing activities (31,445) (34,164) (62,379) (62,538) Financing activities Increase in credit facilities 45,062 29,533 45,062 29,533 Repayment of credit facilities (29,936) (161,829) (84,568) (253,982) Repayment of long-term debt (2,204) (1,815) (4,225) (4,156) Repurchase of Class A subordinate shares (net of share repurchase costs) (Note 5a) (64,938) (34,181) (83,383) (55,240) Issuance of shares 5,906 21,225 12,301 22,097 Cash used in financing activities (46,110) (147,067) (114,813) (261,748) Effect of foreign exchange rate changes on cash and cash equivalents 8,030 (468) 5,818 7,245 Net decrease in cash and cash equivalents (25,121) (52,737) (6,877) (21,905) Cash and cash equivalents, beginning of period 107,123 146,561 88,879 115,729 Cash and cash equivalents, end of period (Note 2) 82,002 93,824 82,002 93,824 Interest paid 7,782 13,661 11,707 22,839 Income taxes paid 28,869 12,135 84,223 23,926 Non-cash transactions For the six months ended March 31, 2008, significant non-cash transactions consisted of capital assets and other long-term assets acquired for a net cost of $18,770,000, which were financed by long-term debt. Page 5 of 19 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and six months ended March 31, 2008 and 2007 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 1. Summary of significant accounting policies The interim consolidated financial statements for the three and six months ended March 31, 2008 and 2007 are unaudited and include all adjustments that management of CGI Group Inc. (the “Company”) considers necessary for a fair presentation of the financial position, results of operations and cash flows. The disclosures provided for these interim periods do not conform in all respects to the requirements of Canadian generally accepted accounting principles (“GAAP”) for the annual consolidated financial statements; therefore, the interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements of the Company for the year ended September 30, 2007. These interim consolidated financial statements have been prepared using the same accounting policies and methods of their application as the annual consolidated financial statements for the year ended September 30, 2007, except for new accounting policies that have been adopted effective October1, 2007. Certain comparative figures have been reclassified to conform to the current periods’ presentation. Change in accounting policies The Canadian Institute of Chartered Accountants (“CICA”) issued the following new Handbook Sections, which were effective for interim periods beginning on or after October1, 2007: a) Section 3862, “Financial Instruments – Disclosures”, describes the required disclosure for the assessment of the significance of financial instruments for an entity’s financial position and performance and of the nature and extent of risks arising from financial instruments to which the entity is exposed and how the entity manages those risks. This section and Section 3863, “Financial Instruments – Presentation” replaced Section 3861, “Financial Instruments – Disclosure and Presentation”. b) Section 3863, “Financial Instruments – Presentation”, establishes standards for presentation of financial instruments and non-financial derivatives. c) Section 1535, “Capital Disclosures”, establishes standards for disclosing information about an entity’s capital and how it is managed. It describes the disclosure requirements of the entity’s objectives, policies and processes for managing capital, the quantitative data relating to what the entity regards as capital, whether the entity has complied with capital requirements, and, if it has not complied, the consequences of such non-compliance. The additional disclosures required as a result of the adoption of these standards were included in Note 11. Page 6 of 19 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and six months ended March 31, 2008 and 2007 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 1. Summary of significant accounting policies (continued) Future accounting changes In
